Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the reference of record suggest or render obvious the limitation of a controller (a) capable of receiving the measurements transmitted from the fresh air sensor system, the return air sensor system, the first chamber air sensor system, the second chamber air sensor system, the air handling air sensor system, and the room sensor system; (b) capable of receiving a confirmation signal that confirms whether the air handling device is operating or not, (c) evaluates the measurements from the fresh air sensor system, the return air sensor system, the first chamber air sensor system to first predetermined threshold parameter values regarding air pressure, CO2 levels, humidity and temperature and when every measurement from the fresh air sensor system is within the first predetermined threshold parameter values, then the controller permits a fresh air inlet damper to at least partially open to permit a calculated amount of fresh air to enter into the first chamber; when every measurement from the return air sensor system is within the first predetermined threshold parameter values, then the controller permits a return air inlet damper to open to at least partially permit a calculated amount of return air to enter into the first chamber; wherein the calculated amount of return air and the calculated amount of fresh air entering into the first chamber collectively (a) will decrease the chance of over-pressurizing or under-pressurizing the room, and (b) will mix to increase the chance the mixed air's characteristics will be within or move toward second predetermined threshold parameter values regarding air pressure, CO2 levels, humidity and temperature; when at least one measurement from the return air sensor system is outside the first predetermined threshold parameter values, then the controller opens a return air inlet exhaust damper to permit a desired quantity of return air to exhaust from the HEPA/VOC air handling system; when every measurement from the first chamber air sensor system is within the first predetermined threshold parameter values, then the controller, at least partially, opens a first chamber damper to permit a desired amount of mixed air to enter into the HEPA filter system to form filtered mixed air and when at least one measurement from the first chamber air sensor system is outside the first predetermined threshold parameter values, then the controller, at least partially, opens a first chamber exhaust damper to permit a measured amount of mixed air to exhaust from the HEPA/VOC air handling system in order for the remaining mixed air combined with additional mixed air to increase the chance the first chamber's mixed air will be within the first predetermined threshold parameter values; (d) evaluates the measurements of the air handling air sensor system to the second predetermined threshold parameter values regarding the filtered mixed air's air pressure, CO2 levels, humidity and temperature and when every measurement from the air handling air sensor system is within the second predetermined threshold parameter values, then the controller opens a second chamber damper to at least partially permit a measured amount of filtered conditioned mixed air to enter into the room and when at least one measurement from the air handling air sensor system is outside the second predetermined threshold parameter values, then the controller opens an air handling exhaust damper to at least partially permit a desired amount of filtered conditioned air to exhaust from the HEPA/VOC air handling system in order for the remaining filtered conditioned air combined with additional filtered conditioned air to increase the chance the air handling units filtered conditioned air will be within the second predetermined threshold parameter values, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/29/2022